After filing the foregoing opinion, our attention was called to St. Louis C. Co. v. Arkansas, 260 U.S. 346, where a statute of the state of Arkansas somewhat similar to G.S. 1923, § 3722, was held to be in conflict with the Fourteenth Amendment to the Federal Constitution. We referred to section 3722 and to other statutory provisions as evidence of the legislative policy in dealing with foreign corporations writing insurance on risks in this state. The validity of the statute was not considered but, to avoid the possibility of misunderstanding, we append this note to the opinion. *Page 292